Oo Oo NY DH WO Fe WO YO

DO bh HN HW HN HP HO KH KN KF KF KF HF FP ES SO Sl
oa AN DBO Un F&F WO NY KFK TD BO Be nANI DB Hn FBP WO NYO KF CO

Case 4:18-cv-04993-KAW Document 13

John Doe
Your name:

Filed 11/28/18 Page 1 of 4

FILED

 

Address: 10293 Judy ave

NOV 26 7018

 

Cupertino, CA 95014

SUSAN Y. SOONG

 

Phone Number: suas

CLERK. U.S. DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
RES:

 

E-mail Address:

 

Pro se

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

Division [check one]: LJ San Francisco L] Oakland M San Jose 0 Eureka

STRIKE 3 HOLDINGS, LLC

 

 

Plaintiff,

vs.
John Doe subscriber assigned IP address

 

24.130.242.108

 

 

 

Defendant.

a a he a ee ae a a

 

 

 

4:18-cv-04993-
Case Number: 8-cv-04993-KAW

NOTICE AND MOTION [type of motion]
Motion to Quash

 

 

 

AND MEMORANDUM IN SUPPORT
DATE:

 

TIME:

 

COURTROOM:
JUDGE:

 

Hon.

 

 

h
NOTICE AND MOTION [type of motion] as
CASE NO.; 4:18-cv-04993- ;PAGE | OF % {DC TEMPLATE- rev. 2017]

 

 

 
oO Oe NY HD vn FP WY NH =

No NO NYO NB NH NY NY NY NO | §|§ KF PF KF FSF PFO SP El
o ~ N AN - we NO = Oo \o oo ~ N mn > Ww N — oO

 

 

Case 4:18-cv-04993-KAW Document 13 Filed 11/28/18 Page 2 of 4

I. NOTICE OF MOTION
PLEASE TAKE NOTICE that on /date]
at [time] , at [courtroom number and address]

9

before the Honorable /judge ’s name]

>

I will, and hereby do, move for an order granting this Motion /type of motion]
Quash

 

The motion will be based on this Notice and Motion, the Memorandum of Points and Authorities

below, the Declaration(s) of /names of people who wrote declarations]
John Doe

 

and the [Proposed] Order.

II. ISSUES TO BE DECIDED

[Write each question or request that you are asking the Court to decide in this Motion. There may be
one issue, or more. See the Instructions for examples. ]

1 Defendant seeking motion to Quash or dismiss based on false positive IP address.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NOTICE AND MOTION [type of motion] 2225
CASE NO.: 4:18-cv-04993-KAW ;PAGE 2 OF % __(DCTEMPLATE- rev. 2017]

 

 
So OH NY DB WO Fe W NO

NO NYO NO NP NY NY NY KN KN He Fe RF EF FEF FOE OO REO ES
oN Dn Wn FSP WY Ne KF COD UO fDBnNnI HD a fF WY NY KF OS

 

 

Case 4:18-cv-04993-KAW Document13 Filed 11/28/18 Page 3 of 4

I. EMORANDUM

A. Statement of Facts
[Write the facts relevant to the Motion. Add more pages as needed. At the end of each sentence, write
where evidence of that fact can be found. See the Instructions for more detail. ]
Device recognized as IP 24.130.242.108 cannot be found at subscriber’s location.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h
NOTICE AND MOTION [type of motion] Quas
CASE NO.; 4:18-cv-04993- ;PAGE “S OF 9 __ ppc TEMPLATE- rev. 2017]

 

 
So eH NI DBD OO FP WY NY

NO NO BP KN KH DO DN DN RO mm ee ee ee
oN DWN UN BP WD NY KF TD OH ND HH FP WY NY KF O&O

Case 4:18-cv-04993-KAW Document 13 Filed 11/28/18 Page 4 of 4

B. Argument
[You should have an argument section for each issue that you listed on page 2. Explain why the
Court should rule in your favor on each issue. Provide facts and case law/statutes (if you have any).
Add more pages as needed. ]

Subscriber’s wireless router insecure, next to construction site and a block away from High School.

 

Please see, Cobbler Nevada, LLC v. Thomas Gonzales,

 

D.C. No. 3:15-cv-00866-SB, No. 17-35041. (2018)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

h
NOTICE AND MOTION [iype of motion] Quas
CASE NO.; 4:18-cv-04993- ;PAGE 4 OF © [DC TEMPLATE- rev. 2017]

 

 
